Broyles, C. J.
Under -the facts of the case the court did not err in overruling grounds 1, 2, 3, 5, 6, 7, and 8 of the plaintiff’s demurrer to the defendant’s answer, or in sustaining the 9th ground of the demurrer and striking paragraph 9 of the answer and all the amendments thereto, or in sustaining the subsequent demurrer to the answer as finally amended and striking all of the answer except the portions specified in the order sustaining the demurrer, or in directing the verdict for the plaintiff.

Judgment affirmed on both hills of exceptions.


Luke and Blood-worth, JJ., concur.